Name: Council Regulation (EEC) No 1764/93 of 30 June 1993 amending Regulation (EEC) No 3906/89 on economic aid for certain countries of central and eastern Europe
 Type: Regulation
 Subject Matter: Europe;  economic structure;  cooperation policy;  social affairs
 Date Published: nan

 Avis juridique important|31993R1764Council Regulation (EEC) No 1764/93 of 30 June 1993 amending Regulation (EEC) No 3906/89 on economic aid for certain countries of central and eastern Europe Official Journal L 162 , 03/07/1993 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 50 P. 0212 Swedish special edition: Chapter 3 Volume 50 P. 0212 COUNCIL REGULATION (EEC) No 1764/93 of 30 June 1993 amending Regulation (EEC) No 3906/89 on economic aid for certain countries of central and eastern EuropeTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Regulation (EEC) No 3906/93 (3) provides for aid operations of an economic and humanitarian nature in support of the process of economic and social reform in certain countries of central and eastern Europe; Whereas the Annex to that Regulation lists the countries which may receive such aid; Whereas Czechoslovakia was dissolved on 1 January 1993 and at the same time two new sovereign Czech and Slovak republics were set up; Whereas the Annex to Regulation (EEC) No 3906/89 should be amended to ensure the continuity of the arrangements provided for in that Regulation for successor republics, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3906/89 is hereby amended as follows: 1. the following countries shall be inserted: the Czech Republic and the Slovak Republic; 2. the reference to 'Czechoslovakia' shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1993. For the Council The President S. BERGSTEIN (1) OJ No C 110, 20. 4. 1993, p. 16. (2) OJ No C 176, 28. 6. 1993. (3) Oj No L 375, 23. 12. 1989, p. 11, as last amended by Regulation (EEC) No 2334/92 (OJ No L 227, 11. 8. 1992, p. 1).